DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                        TEDDISON WARBURTON,
                              Appellant,

                                      v.

                           DYCK-O’NEAL, INC.,
                               Appellee.

                                No. 4D19-164

                            [February 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE 14-
011350.

   Robert Flavell, Esq. of Robert Flavell, P.A., Orlando, for appellant.

   David M. Snyder of David M. Snyder Professional Association, and
Joshua D. Moore, Esq. of Law Offices of Daniel C. Consuegra, Tampa, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.